Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al., U.S. Patent Application Publication No. 2009/0182091.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al., U.S. Patent Application Publication No. 2009/0182091 in view of Schilling Jr. et al., U.S. Patent # 4,242,466.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noro et al., U.S. Patent Application Publication No. 2009/0182091 in view of Peeters et al., WO 2016/114376 and/or Miyafuji et al., WO 2014/038656.

Recognizing that the lone example of Noro for which the isomeric ratio of the divalent two-carbon bridge correlating with claimed variable D1 is 84:16 branched-to-linear, Applicant has amended claim 1 to stipulate that D1 is linear in at least 90% of all polysiloxane-polyether copolymer molecules.  In concert with this new requirement, they observe that Noro does not suggest that the properties can differ depending on the magnitude of the aforementioned ratio.  Although the Examiner acquiesces to this point, it is submitted that the record does not establish any meaningful difference in properties between a copolymer for which the fraction of linear-to-branched C2 hydrocarbon D1 is 84:16 when 1 is concerned.  Indeed, the only comparison made in the instant Specification is between copolymers for which the D1 linear content is 95% and 65% (where the copolymer is derived, in part, from linear ETM and standard ETM respectively as defined by Table 1).  Not only does the lone permutation that is compliant with the amended limitation have an even greater fraction of linear D1 content than the newly-defined threshold, but the comparative trial has a much lower fraction of linear hydrocarbon bridge D1 than does the example relied upon from Noro.
Section MPEP 716.02(e) instructs that, “an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest (for emphasis) prior art which is commensurate in scope with the claims.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  “Where there are deviations from the closest prior art, they must 1) be explained and 2) shown unlikely to influence the outcome of the comparison. In re Finley, 81 USPQ 383; Ex Parte Armstrong, 126 USPQ 281; In re Widmer, 147 USPQ 518; In re Magerlein, 202 USPQ 473.  In the alternative, “Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner.” In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978).  (There is no Rule 1.132 declaration entered into this prosecution but the same would apply to any data already present in the original disclosure.)
To the extent that the amendment appears to be designed only to exclude the product mixture embodied in prior art Example 2, but the record does not illustrate that one or more properties are demonstrably changed when the fraction of linear D1 is increased from 84% to 90%, a prima facie case of obviousness may be maintained.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





April 13, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765